Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group M shown in figs. 19-21 and claims  in the reply filed on 03/01/22 is acknowledged.
Claims 18 and 27, are withdrawn by the examiner since it is directed towards a non-elected species.  The elected group does not show “the inner lip or the inner sealing ridge” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-16,19-24,26,28-31, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hawry (US Pub No 2013/0112586.
With respect to claim 13, Hawry shows a cap (110) and container (100) assembly comprising: a container (100) having a base (120) and a side wall (125) extending upwardly from the base (120), the base (120) and the side wall (125) defining an interior, and the side wall (125) defining an opening leading to the interior, two spacers (140) located on opposite sides of the container (100), each spacer protruding outwardly from the side wall (125) of the container (100), each spacer including a button (144); and a cap (110) pivotally affixed to the container (100) by a hinge (117), the cap (110) being configured to pivot between an opened position in which the opening is 
With respect to claim 14, Hawry shows wherein the spacers (140) are configured to release from a locked position upon sufficient simultaneous inwardly directed forces applied to both spacers so as to disengage the respective buttons (144) from the respective openings, thereby enabling the user to pivot the cap (110) from the closed position to the opened position.  
With respect to claim 15, Hawry shows wherein the spacers (140) are formed of a material having a sufficient degree of stiffness and resiliency so as to bias the spacers to the locked position such that the spacers can only be moved inwardly upon application of sufficient force. (reference meets the functional limitation) 
With respect to claim 16, Hawry shows wherein the assembly has a height, a width, and a length, and wherein the height is less than the width and the length.  (fig. 1)
With respect to claim 19, Hawry shows wherein one end of the hinge (117) is integrally formed with the container (100) and another end of the hinge (117) is integrally formed with the cap (110).  
With respect to claim 20, Hawry shows wherein no portion of each spacer extends above the opening leading to the interior of the container (100).  
With respect to claim 21, Hawry shows wherein each button (144) engages (very broad term) a portion of an outer periphery of one of the openings to maintain the cap (110) in the closed position.  
With respect to claim 22, Hawry shows a method of opening (normal operation)  a cap (110) with respect to a container (100), the container (100) 
With respect to claim 23, Hawry shows wherein upon release of the inward radial pressure on each button (144), each button (144) automatically returns to a fully extended position.  
With respect to claim 24, Hawry shows wherein the container (100) has a height, a width, and a length, and wherein the height is less than the width and the length.  (fig. 1)
With respect to claim 26, Hawry shows wherein the spacers (140) are formed of a material having a sufficient degree of stiffness and resiliency so as to bias the spacers to a locked position such that the spacers can only be moved inwardly upon application of sufficient force.  
With respect to claim 28, Hawry shows wherein one end of the hinge (117) is integrally formed with the container (100) and another end of the hinge (117) is integrally formed with the cap (110).  
With respect to claim 29, Hawry shows wherein no portion of each spacer (140) extends above the opening leading to the interior of the container (100).
With respect to claim 30, Hawry shows wherein each button (144) engages a portion of an outer periphery of one of the openings to maintain the cap (110) in the closed position.  
With respect to claim 31, Hawry shows wherein placement of the buttons (144) on opposite sides of the container (100) allow a user to open the cap (110) using a single hand by simultaneously depressing the button (144) using the thumb and forefinger.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 17,25, are rejected under 35 U.S.C. 103(a) as being unpatentable over Hawry .
	Hawry discloses the invention substantially as claimed.   
However Hawry does not disclose the container is made from polypropylene. 
		It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polypropylene to make the 



	It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736